DETAILED ACTION
The present Office action is in response to the amendments filed on 8 SEPTEMBER 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, 21, and 22 have been amended. No claims have been cancelled or added. Claims 1-6, 9-16, and 19-30 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 SEPTEMBER 2022, with respect to the rejection(s) of claim(s) 1, 11, 21, and 22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2012/0008687 A1 (hereinafter “Haskell”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following “means” invoke 35 U.S.C. § 112(f) and are listed with the corresponding structure from the specification:
Claim 21, “means for decoding,” “means for receiving,” “means for decoding an index,” “means for determining,” and “means for applying” - [0037] describes a variety of suitable decoder circuitry

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-15, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0116358 A1 (hereinafter “Zhang”) in view of U.S. Publication No. 2020/0236353 A1 (hereinafter “An”), and further in view of U.S. Publication No. 2012/0008687 A1 (hereinafter “Haskell”).
Regarding claim 1, Zhang discloses a method of decoding video data ([0021], ll. 1-3, “[m]ethods […] video coding and, in particular, to adaptive video deblocking”), the method comprising:
receiving a first parameter set in an encoded video bitstream ([0041], “[0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values.” Note, the first parameter set can be either the PPS or slice header syntax);
	(FIG. 8 depicts a table that is already present in the decoder that contains a set of values related to a deblocking filter parameter based on the index Q);
decoding an index ([0025] and [0064] describe the decoder receiving filter strength offsets used in determining index Q, as per paragraphs [0072-0075]), the index identifying a particular value in the set of values (paragraph [0072] describes determining the value of Q using the transmitted picture or slice header offset and the result of that for determining the deblocking parameters in paragraph [0075]);
determining the deblocking filter parameters based on the particular value (FIG. 8 describes using the value of Q for determining part of the deblocking filter parameters, as per [0073], and then the final deblocking filter parameters with those parameters in [0075]); and
applying a deblocking filter to the video data based on the deblocking filter to generate deblocking filtered video data ([0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter.” Note, the selected deblocking filter is based on the threshold and clipping value, see FIG. 6, steps 603-606).
Zhang fails to expressly disclose decoding a set of values related to a deblocking filter parameter in the first parameter set (Note: Zhang discloses already having the table of values and it is therefore it is not “decoded,” but the same table is transmitted by the encoder in An’s disclosure and is therefore “decoded” upon receipt by the decoder); and
decoding an index received in the encoded video bitstream.
However, An teaches decoding a set of values related to a deblocking filter parameter in the first parameter set ([0015], ll. 4-10, “The B_Table corresponds to the threshold values and is signalled in the video bitstream for various QP (quantization parameters). The T_Table corresponds to the clipping boundaries and is signalled in the video bitstream for various QP and BS values;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit).” Note, the process of depacketizing and entropy decoding by the decoder is “decoding” the header information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted tabulated deblocking filter parameters, as taught by An ([0015 and [0039]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating An’s invention, because the two tables should be consistent with each other and fixed ([0015]), which can be ensured by transmitting the table to guarantee both the encoder and decoder are working with the same data for maintaining an accurate decoding process and furthermore the data from [0039] provides an improvement in performance when adapting the tables in [0015] to the underlying picture ([0016]). 
Zhang and An fail to expressly disclose decoding an index received in the encoded video bitstream.
However, Haskell teaches decoding an index received in the encoded video bitstream ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted an index for decoding and referencing a table (i.e., codebook) with filter values, as taught by Haskell ([0059]), in Zhang and An’s invention. One would have been motivated to modify Zhang and An’s invention, by incorporating Haskell’s invention, to minimize the amount of transmitted filter data by way of transmitting only an index, which increases efficiency ([0061-0062]).
Regarding claim 2, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein the deblocking filter parameter includes one or more of a deblocking filter threshold offset or a clipping value offset ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder”).
Regarding claim 3, Zhang, An, and Haskell disclose all of the limitations of claim 2, as outlined above. Additionally, Zhang discloses further comprising: determining a deblocking filter threshold (β) from the deblocking filter threshold offset (betaOffset) ([0073], ll. 1-4, “the representative values are used to determine a deblock filter strength threshold β and/or deblock filter strength threshold tc,” see Eq (1) determining representative threshold β with the offset and Eq (3) determining threshold β with the representative threshold); and
applying the deblocking filter to the video data using the deblocking filter threshold (β) ([0077], ll. 8-10, “the deblock filter strength for the filtering using deblock filter strength threshold β and/or deblock filter strength threshold tc may be performed;” [0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter”).
Regarding claim 4, Zhang, An, and Haskell disclose all of the limitations of claim 2, as outlined above. Additionally, Zhang discloses further comprising: determining a clipping value (Tc) from the clipping value offset (TcOffset) ([0073], ll. 1-4, “the representative values are used to determine a deblock filter strength threshold β and/or deblock filter strength threshold tc,” see Eq (2) determining representative clipping value tc with the offset and Eq (4) determining clipping value tc with the representative clipping value); and
applying the deblocking filter to the video data using the clipping value (Tc) ([0077], ll. 8-10, “the deblock filter strength for the filtering using deblock filter strength threshold β and/or deblock filter strength threshold tc may be performed;” [0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter”).
Regarding claim 5, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein the parameter set is one or more of a sequence parameter set, video parameter set, picture parameter set, or adaptation parameter set ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder.” Note, the PPS is the picture parameter set).
Regarding claim 6, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, Haskell discloses further comprising: decoding a syntax element indicating a number of values in the set of values for the deblocking filter parameter in the first parameter set ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”). The same motivation of claim 1 applies to claim 6.
Regarding claim 9, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses wherein determining the deblocking filter parameter comprises:
determining an initial value of the deblocking filter parameter from the set of values ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values);
decoding an offset (Eq (2) includes the addition of “2*(bS-1),” for which it must have been determined); and
determining the deblocking filter parameter by adding the offset to the intial value of the deblocking filter parameter (Eq (2) includes the addition of “2*(bS-1)” to the initial deblock filter parameter tc offset).
Regarding claim 11, Zhang discloses an apparatus configured to decode video data (FIG. 10, System 1000 implementing video coder), the apparatus comprising: 
a memory configured to store video data ([0019], “machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine”); and 
one or more processors implemented in circuitry and in communication with the memory ([0019], “instructions stored on a machine-readable medium, which may be read and executed by one or more processors”), the one more processors configured to: 
receive a first parameter set in an encoded video bitstream ([0041], “[0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values.” Note, the first parameter set can be either the PPS or slice header syntax);
(FIG. 8 depicts a table that is already present in the decoder that contains a set of values related to a deblocking filter parameter based on the index Q);
decode an index ([0025] and [0064] describe the decoder receiving filter strength offsets used in determining index Q, as per paragraphs [0072-0075]), the index identifying a particular value in the set of values (paragraph [0072] describes determining the value of Q using the transmitted picture or slice header offset and the result of that for determining the deblocking parameters in paragraph [0075]);
determine the deblocking filter parameters based on the particular value (FIG. 8 describes using the value of Q for determining part of the deblocking filter parameters, as per [0073], and then the final deblocking filter parameters with those parameters in [0075]); and
apply a deblocking filter to the video data based on the deblocking filter to generate deblocking filtered video data ([0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter.” Note, the selected deblocking filter is based on the threshold and clipping value, see FIG. 6, steps 603-606).
Zhang fails to expressly disclose decode a set of values related to a deblocking filter parameter in the first parameter set; and
decoding an index received in the encoded video bitstream.
However, An teaches decode a set of values related to a deblocking filter parameter in the first parameter set ([0015], ll. 4-10, “The B_Table corresponds to the threshold values and is signalled in the video bitstream for various QP (quantization parameters). The T_Table corresponds to the clipping boundaries and is signalled in the video bitstream for various QP and BS values;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit).” Note, the process of depacketizing and entropy decoding by the decoder is “decoding” the header information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted tabulated deblocking filter parameters, as taught by An ([0015 and [0039]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating An’s invention, because the two tables should be consistent with each other and fixed ([0015]), which can be ensured by transmitting the table to guarantee both the encoder and decoder are working with the same data for maintaining an accurate decoding process and furthermore the data from [0039] provides an improvement in performance when adapting the tables in [0015] to the underlying picture ([0016]).
Zhang and An fail to expressly disclose decoding an index received in the encoded video bitstream.
However, Haskell teaches decoding an index received in the encoded video bitstream ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted an index for decoding and referencing a table (i.e., codebook) with filter values, as taught by Haskell ([0059]), in Zhang and An’s invention. One would have been motivated to modify Zhang and An’s invention, by incorporating Haskell’s invention, to minimize the amount of transmitted filter data by way of transmitting only an index, which increases efficiency ([0061-0062]).
Regarding claim 12, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, Zhang discloses wherein the deblocking filter parameter includes one or more of a deblocking filter threshold offset or a clipping value offset ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder”).
Regarding claim 13, Zhang, An, and Haskell disclose all of the limitations of claim 12, as outlined above. Additionally, Zhang discloses wherein the one or more processors are further configured to: determine a deblocking filter threshold (β) from the deblocking filter threshold offset (betaOffset) ([0073], ll. 1-4, “the representative values are used to determine a deblock filter strength threshold β and/or deblock filter strength threshold tc,” see Eq (1) determining representative threshold β with the offset and Eq (3) determining threshold β with the representative threshold); and 
apply the deblocking filter to the video data using the deblocking filter threshold (β) ([0077], ll. 8-10, “the deblock filter strength for the filtering using deblock filter strength threshold β and/or deblock filter strength threshold tc may be performed;” [0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter”).
Regarding claim 14, Zhang, An, and Haskell disclose all of the limitations of claim 12, as outlined above. Additionally, Zhang discloses wherein the one or more processors are further configured to: 
determine a clipping value (Tc) from the clipping value offset (TcOffset) ([0073], ll. 1-4, “the representative values are used to determine a deblock filter strength threshold β and/or deblock filter strength threshold tc,” see Eq (2) determining representative clipping value tc with the offset and Eq (4) determining clipping value tc with the representative clipping value); and 
apply the deblocking filter to the video data using the clipping value (Tc) ([0077], ll. 8-10, “the deblock filter strength for the filtering using deblock filter strength threshold β and/or deblock filter strength threshold tc may be performed;” [0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter”).
Regarding claim 15, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, Zhang discloses wherein the first parameter set is one or more of a sequence parameter set, video parameter set, picture parameter set, or adaptation parameter set ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder.” Note, the PPS is the picture parameter set).
Regarding claim 16, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, Haskell discloses wherein the one or more processors are further configured to: 
decoding a syntax element indicating a number of values in the set of values for the deblocking filter first parameter in the first parameter set ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”). The same motivation of claim 11 applies to claim 16.
Regarding claim 19, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, Zhang discloses wherein to determine the deblocking filter parameter, the one or more processors are further configured to: 
determine an initial value of the deblocking filter parameter from the set of values ([0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values); 
decode an offset (Eq (2) includes the addition of “2*(bS-1),” for which it must have been determined); and 
determine the deblocking filter parameter by adding the offset to the initial value of the deblocking filter parameter (Eq (2) includes the addition of “2*(bS-1)” to the initial deblock filter parameter tc offset).
Regarding claim 21, Zhand discloses an apparatus configured to decode video data (FIG. 10, System 1000 implementing video coder), the apparatus comprising: 
means ([0019], “one or more processors”) for receiving a first parameter set in an encoded video bitstream ([0041], “[0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values.” Note, the first parameter set can be either the PPS or slice header syntax);
means ([0019], “one or more processors”) for (FIG. 8 depicts a table that is already present in the decoder that contains a set of values related to a deblocking filter parameter based on the index Q);
means ([0019], “one or more processors”) for decoding an index received in the encoded video bitstream ([0025] and [0064] describe the decoder receiving filter strength offsets used in determining index Q, as per paragraph [0072-0075]), the index identifying a particular value in the set of values (paragraph [0072] describes determining the value of Q using the transmitted picture or slice header offset and the result of that for determining the deblocking parameters in paragraph [0075]);
means ([0019], “one or more processors”) for determining the deblocking filter parameters based on the particular value (FIG. 8 describes using the value of Q for determining part of the deblocking filter parameters, as per [0073], and then the final deblocking filter parameters with those parameters in [0075]); and
means ([0019], “one or more processors”) for applying a deblocking filter to the video data based on the deblocking filter to generate deblocking filtered video data ([0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter.” Note, the selected deblocking filter is based on the threshold and clipping value, see FIG. 6, steps 603-606).
Zhang fails to expressly disclose decoding a set of values related to a deblocking filter parameter in the first parameter set; and
decoding an index received in the encoded video bitstream.
However, An teaches decoding a set of values related to a deblocking filter parameter in the first parameter set ([0015], ll. 4-10, “The B_Table corresponds to the threshold values and is signalled in the video bitstream for various QP (quantization parameters). The T_Table corresponds to the clipping boundaries and is signalled in the video bitstream for various QP and BS values;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit).” Note, the process of depacketizing and entropy decoding by the decoder is “decoding” the header information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted tabulated deblocking filter parameters, as taught by An ([0015 and [0039]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating An’s invention, because the two tables should be consistent with each other and fixed ([0015]), which can be ensured by transmitting the table to guarantee both the encoder and decoder are working with the same data for maintaining an accurate decoding process and furthermore the data from [0039] provides an improvement in performance when adapting the tables in [0015] to the underlying picture ([0016]).
Zhang and An fail to expressly disclose decoding an index received in the encoded video bitstream.
However, Haskell teaches decoding an index received in the encoded video bitstream ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted an index for decoding and referencing a table (i.e., codebook) with filter values, as taught by Haskell ([0059]), in Zhang and An’s invention. One would have been motivated to modify Zhang and An’s invention, by incorporating Haskell’s invention, to minimize the amount of transmitted filter data by way of transmitting only an index, which increases efficiency ([0061-0062]).
Regarding claim 22, Zhang discloses a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to decode video data ([0019], “instructions stored on a machine-readable medium, which may be read and executed by one or more processors”) to: 
receive a first parameter set in an encoded video bitstream ([0041], “[0041], ll. 8-13, “deblock filter strength threshold β offset and tc offset are then included into a bitstream, for example, in the appropriate picture header (e.g., in the PPS header syntax) or slice header (e.g., in the slice header syntax) for storage and/or transmission to a decoder;” [0042] describes the decoder having decoded the set of values.” Note, the first parameter set can be either the PPS or slice header syntax);
(FIG. 8 depicts a table that is already present in the decoder that contains a set of values related to a deblocking filter parameter based on the index Q);
decode an index received in the encoded video bitstream ([0025] and [0064] describe the decoder receiving filter strength offsets used in determining index Q, as per paragraphs [0072-0075]), the index identifying a particular value in the set of values (paragraph [0072] describes determining the value of Q using the transmitted picture or slice header offset and the result of that for determining the deblocking parameters in paragraph [0075]);
determine the deblocking filter parameters based on the particular value (FIG. 8 describes using the value of Q for determining part of the deblocking filter parameters, as per [0073], and then the final deblocking filter parameters with those parameters in [0075]); and
apply a deblocking filter to the video data based on the deblocking filter to generate deblocking filtered video data ([0079], ll. 2-3, “deblocking filter may be performed, if applicable, using the selected deblocking filter.” Note, the selected deblocking filter is based on the threshold and clipping value, see FIG. 6, steps 603-606).
Zhang fails to expressly disclose decode a set of values related to a deblocking filter parameter in the first parameter set; and
decoding an index received in the encoded video bitstream.
However, An teaches decode a set of values related to a deblocking filter parameter in the first parameter set ([0015], ll. 4-10, “The B_Table corresponds to the threshold values and is signalled in the video bitstream for various QP (quantization parameters). The T_Table corresponds to the clipping boundaries and is signalled in the video bitstream for various QP and BS values;” [0039], ll. 13-17, “The parameters of thresholds and clipping boundaries can be signalled in a selected syntax level, such as the video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), coding tree unit (CTU) or CU (Coding Unit).” Note, the process of depacketizing and entropy decoding by the decoder is “decoding” the header information).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted tabulated deblocking filter parameters, as taught by An ([0015 and [0039]), in Zhang’s invention. One would have been motivated to modify Zhang’s invention, by incorporating An’s invention, because the two tables should be consistent with each other and fixed ([0015]), which can be ensured by transmitting the table to guarantee both the encoder and decoder are working with the same data for maintaining an accurate decoding process and furthermore the data from [0039] provides an improvement in performance when adapting the tables in [0015] to the underlying picture ([0016]).
Zhang and An fail to expressly disclose decoding an index received in the encoded video bitstream.
However, Haskell teaches decoding an index received in the encoded video bitstream ([0059], ll. 10-15, “Once the characteristics of the ideal filter are identified, the encoder may search its local codebook to find stored parameter data that best matches parameters of the ideal filter. The encoder may code the reference block and transmit both the coded block and an identifier of the best matching filter to the decoder;” [0061], ll. 5-6, “use a codebook of filters and send an index into the codebook for each mcblock”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted an index for decoding and referencing a table (i.e., codebook) with filter values, as taught by Haskell ([0059]), in Zhang and An’s invention. One would have been motivated to modify Zhang and An’s invention, by incorporating Haskell’s invention, to minimize the amount of transmitted filter data by way of transmitting only an index, which increases efficiency ([0061-0062]).
Regarding claim 23, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, An discloses wherein the index is in a second parameter set or a header of the encoded video bitstream and wherein the second parameter set or the header is at a lower level than the first parameter set ([0018-0020], parameters for the filter can be in any of VPS, SPS, PPS, or slice header and in addition utilizes a flag for indicating whether the parameters are used in the video. Note, the combination relies on Haskell’s index to be sent in the place of Zhang/An’s deblocking filter parameters, but the index can be sent in any parameter set or header as indicated by An. In addition, the index varies whereas the table/codebook do not and because higher parameter sets and headers have data that is less variant throughout the video, the table/codebook would be in a higher level. That is to say, it is obvious to a person having ordinary skill in the art to have placed the table/codebook in the highest level given the limited possible places, because it is a common element to the entire video and would otherwise be presented as redundant data that is not required to be sent more than once. Furthermore, the claim does not define what is meant by “level” and can alternatively be interpreted as a type of priority or order of signaling and given the index is a reference to the table/codebook, the index would be considered a “lower level” than what it references as it requires the table/codebook to have any kind of functionality). The same motivation of claim 1 applies to claim 23.
Regarding claim 24, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, An discloses wherein the index is in a second parameter set or a header of the encoded video bitstream and wherein the second parameter set or the header is at a lower level than the first parameter set ([0018-0020], parameters for the filter can be in any of VPS, SPS, PPS, or slice header and in addition utilizes a flag for indicating whether the parameters are used in the video. Note, the combination relies on Haskell’s index to be sent in the place of Zhang/An’s deblocking filter parameters, but the index can be sent in any parameter set or header as indicated by An. In addition, the index varies whereas the table/codebook do not and because higher parameter sets and headers have data that is less variant throughout the video, the table/codebook would be in a higher level. That is to say, it is obvious to a person having ordinary skill in the art to have placed the table/codebook in the highest level given the limited possible places, because it is a common element to the entire video and would otherwise be presented as redundant data that is not required to be sent more than once. Furthermore, the claim does not define what is meant by “level” and can alternatively be interpreted as a type of priority or order of signaling and given the index is a reference to the table/codebook, the index would be considered a “lower level” than what it references as it requires the table/codebook to have any kind of functionality). The same motivation of claim 1 applies to claim 24.
Regarding claim 25, Zhang, An, and Haskell disclose all of the limitations of claim 21, as outlined above. Additionally, An discloses wherein the index is in a second parameter set or a header of the encoded video bitstream and wherein the second parameter set or the header is at a lower level than the first parameter set ([0018-0020], parameters for the filter can be in any of VPS, SPS, PPS, or slice header and in addition utilizes a flag for indicating whether the parameters are used in the video. Note, the combination relies on Haskell’s index to be sent in the place of Zhang/An’s deblocking filter parameters, but the index can be sent in any parameter set or header as indicated by An. In addition, the index varies whereas the table/codebook do not and because higher parameter sets and headers have data that is less variant throughout the video, the table/codebook would be in a higher level. That is to say, it is obvious to a person having ordinary skill in the art to have placed the table/codebook in the highest level given the limited possible places, because it is a common element to the entire video and would otherwise be presented as redundant data that is not required to be sent more than once. Furthermore, the claim does not define what is meant by “level” and can alternatively be interpreted as a type of priority or order of signaling and given the index is a reference to the table/codebook, the index would be considered a “lower level” than what it references as it requires the table/codebook to have any kind of functionality). The same motivation of claim 1 applies to claim 25.
Regarding claim 26, Zhang, An, and Haskell disclose all of the limitations of claim 22, as outlined above. Additionally, An discloses wherein the index is in a second parameter set or a header of the encoded video bitstream and wherein the second parameter set or the header is at a lower level than the first parameter set ([0018-0020], parameters for the filter can be in any of VPS, SPS, PPS, or slice header and in addition utilizes a flag for indicating whether the parameters are used in the video. Note, the combination relies on Haskell’s index to be sent in the place of Zhang/An’s deblocking filter parameters, but the index can be sent in any parameter set or header as indicated by An. In addition, the index varies whereas the table/codebook do not and because higher parameter sets and headers have data that is less variant throughout the video, the table/codebook would be in a higher level. That is to say, it is obvious to a person having ordinary skill in the art to have placed the table/codebook in the highest level given the limited possible places, because it is a common element to the entire video and would otherwise be presented as redundant data that is not required to be sent more than once. Furthermore, the claim does not define what is meant by “level” and can alternatively be interpreted as a type of priority or order of signaling and given the index is a reference to the table/codebook, the index would be considered a “lower level” than what it references as it requires the table/codebook to have any kind of functionality). The same motivation of claim 1 applies to claim 26.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0116358 A1 (hereinafter “Zhang”) in view of U.S. Publication No. 2020/0236353 A1 (hereinafter “An”), in further view of U.S. Publication No. 2012/0008687 A1 (hereinafter “Haskell”), and even further in view of U.S. Publication No. 2014/0192892 A1 (hereinafter “Van der Auwera”).
Regarding claim 10, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Additionally, Zhang discloses further comprising: displaying a picture ([0122], “streaming video that is output to display”).
Zhang, An, and Haskell fail to expressly disclose displaying a picture that includes the deblocking filtered data.
However, Van der Auwera teaches displaying a picture that includes the deblocking filtered data ([0048], 6-7, “display device 32 displays the decoded video data to a user”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have displayed the decoded video data, as taught by Van der Auwera ([0048]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Van der Auwera’s invention, because the decoded and deblocked filtered data is video data and it is a well-known technique of displaying with a known displaying device when decoding video data and additionally for a user’s enjoyment of the video content.
Regarding claim 20, Zhang, An, and Haskell disclose all of the limitations of claim 11, as outlined above. Additionally, Zhang discloses further comprising: a display configured to display a picture ([0122], “streaming video that is output to display”).
Zhang, An, and Haskell fail to expressly disclose displaying a picture that includes the deblocking filtered video data.
However, Van der Auwera teaches displaying a picture that includes the deblocking filtered video data ([0048], 6-7, “display device 32 displays the decoded video data to a user”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have displayed the decoded video data, as taught by Van der Auwera ([0048]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Van der Auwera’s invention, because the decoded and deblocked filtered data is video data and it is a well-known technique of displaying with a known displaying device when decoding video data and additionally for a user’s enjoyment of the video content.
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0116358 A1 (hereinafter “Zhang”) in view of U.S. Publication No. 2020/0236353 A1 (hereinafter “An”), in further view of U.S. Publication No. 2012/0008687 A1 (hereinafter “Haskell”), and further in view of U.S. Publication No. 2014/0098883 A1 (hereinafter “Hannuksela”).
Regarding claim 27, Zhang, An, and Haskell disclose all of the limitations of claim 1, as outlined above. Zhang, An, and Haskell fail to expressly disclose wherein the index comprises a temporal layer index.
However, Hannuksela teaches wherein the index comprises a temporal layer index ([0200] and [0205] describe utilizing temporal resolutions and temporal scalability hierarchy for the frame rate. [0373] describes syntax elements for controlling deblocking filtering and syntax elements for identifying temporal layers. Note, utilizing Zhang and An’s inventions in a scalable video coding scheme would in-turn make each of the already established indexes belonging to one of the temporal layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indexes in a temporal layer scheme, as taught by Hannuksela ([0205] and [0373]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Hannuksela’s invention, to provide video data at varying scalabilities (e.g., resolution, frame-rate, etc.), wherein data requested at lower rates can provide coding efficiencies by having reduced data and higher rates can be provided without the necessity of recompressing all of the data in the lower layer, providing an efficient coding with adaptability.
Regarding claim 28, Zhang, An, and Haskell’s disclose all of the limitations of claim 11, as outlined above. Zhang, An, and Haskell’s fail to expressly disclose wherein the index comprises a temporal layer index.
However, Hannuksela teaches wherein the index comprises a temporal layer index ([0200] and [0205] describe utilizing temporal resolutions and temporal scalability hierarchy for the frame rate. [0373] describes syntax elements for controlling deblocking filtering and syntax elements for identifying temporal layers. Note, utilizing Zhang and An’s inventions in a scalable video coding scheme would in-turn make each of the already established indexes belonging to one of the temporal layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indexes in a temporal layer scheme, as taught by Hannuksela ([0205] and [0373]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Hannuksela’s invention, to provide video data at varying scalabilities (e.g., resolution, frame-rate, etc.), wherein data requested at lower rates can provide coding efficiencies by having reduced data and higher rates can be provided without the necessity of recompressing all of the data in the lower layer, providing an efficient coding with adaptability.
Regarding claim 29, Zhang, An, and Haskell’s disclose all of the limitations of claim 21, as outlined above. Zhang, An, and Haskell’s fail to expressly disclose wherein the index comprises a temporal layer index.
However, Hannuksela teaches wherein the index comprises a temporal layer index ([0200] and [0205] describe utilizing temporal resolutions and temporal scalability hierarchy for the frame rate. [0373] describes syntax elements for controlling deblocking filtering and syntax elements for identifying temporal layers. Note, utilizing Zhang and An’s inventions in a scalable video coding scheme would in-turn make each of the already established indexes belonging to one of the temporal layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indexes in a temporal layer scheme, as taught by Hannuksela ([0205] and [0373]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Hannuksela’s invention, to provide video data at varying scalabilities (e.g., resolution, frame-rate, etc.), wherein data requested at lower rates can provide coding efficiencies by having reduced data and higher rates can be provided without the necessity of recompressing all of the data in the lower layer, providing an efficient coding with adaptability.
Regarding claim 30, Zhang, An, and Haskell’s disclose all of the limitations of claim 22, as outlined above. Zhang, An, and Haskell’s fail to expressly disclose wherein the index comprises a temporal layer index.
However, Hannuksela teaches wherein the index comprises a temporal layer index ([0200] and [0205] describe utilizing temporal resolutions and temporal scalability hierarchy for the frame rate. [0373] describes syntax elements for controlling deblocking filtering and syntax elements for identifying temporal layers. Note, utilizing Zhang and An’s inventions in a scalable video coding scheme would in-turn make each of the already established indexes belonging to one of the temporal layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have indexes in a temporal layer scheme, as taught by Hannuksela ([0205] and [0373]), in Zhang, An, and Haskell’s invention. One would have been motivated to modify Zhang, An, and Haskell’s invention, by incorporating Hannuksela’s invention, to provide video data at varying scalabilities (e.g., resolution, frame-rate, etc.), wherein data requested at lower rates can provide coding efficiencies by having reduced data and higher rates can be provided without the necessity of recompressing all of the data in the lower layer, providing an efficient coding with adaptability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481